UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7528



ANDRE P. TOWNSEND,

                                             Plaintiff - Appellant,

          versus


PHILLIP MCLEOD, Warden; BETTY ROBINSON, ADA
Coordinator; GAIL FRICKS, Deputy Director of
Health    Services;      AMY    ENLOE,    Nurse
Practitioner; LOREN HUDSON, Registered Nurse;
CHRISTIE MARLER; JESSIE TIPPINS, Licensed
Practical      Nurses;     FLORENCE     MAUNEY,
Disciplinary Hearing Officer; VERNON MILLER,
Lieutenant;    MICHAEL    NAJJAR,   Lieutenant;
JACQUELLA    HOLSINGER,    Lieutenant;   DANIEL
MARTIN,     Correctional     Officer;    WESLEY
BANNISTER, Correctional Officer; NOEL MORGAN,
Correctional Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-02-722-0-23)


Submitted:   December 19, 2002            Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Andre P. Townsend, Appellant Pro Se.    Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Andre P. Townsend seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000). The magistrate judge recommended that

relief be denied and advised Townsend that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Townsend failed to object to the magistrate judge’s

recommendation.*

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Townsend has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we dismiss the appeal. We also deny Townsend’s motion

for appointment of counsel.




     *
       Townsend asserts on appeal that he did not receive the
magistrate judge’s report and recommendation. However, the record
discloses that it was mailed to him at the appropriate address.


                                3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                4